Citation Nr: 1630962	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  13-06 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for residuals of a nose fracture. 


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1984 to June 1987 and from June 1991 to December 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2015, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its March 2015 decision and remand, the Board remanded the Veteran's claims for service connection for residuals of a nose fracture and directed the AOJ to request the Veteran's service treatment records from October 1984 to December 1999.  The Board specified that following the association of the records to the Veteran's claims file, the AOJ was to return the Veteran's claims file to the April 2011 VA examiner, or another suitably qualified VA examiner, to provide an addendum opinion subsequent to a review of the claims file.

A VA medical opinion was provided in August 2015.  Although the VA examiner noted a review of the claims file, a review of the record reflects that the Veteran's service treatment records for the time period noted above were not associated with the claims file until November 2015.  

Because the service treatment records were not obtained until after the addendum opinion for the Veteran's residuals of a nose fracture was issued, the RO failed to comply with the Board's remand directives.  Stegall, 11 Vet. App. 268; Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the case must be remanded for compliance with these directives.

In addition, in the August 2015 VA medical addendum, the VA examiner noted that the Veteran's 1993 nasal injury did not require any treatment, surgery or hospitalization.  However, this appears to be incorrect as the newly associated service treatment records reflect an August 1993 emergency care and treatment record which shows treatment of the Veteran's nose and an assessment of septal deviation.  Accordingly, a new addendum is needed. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must return the claims file to the VA examiner who provided the August 2015 opinion, or if the VA examiner is unavailable, to another suitably qualified VA examiner, for an addendum opinion as to the nature and etiology of any current nasal disorder.  If an additional examination is deemed necessary to respond to the questions presented, one should be scheduled.  The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, lay assertions, the April 2011 VA examination report and the August 2015 VA medical opinion.  

The examiner should identify all nasal disorders and address the following:

a. Did the disorder clearly and unmistakably preexist the Veteran's active duty service?  

In making this determination, the examiner should discuss the Veteran's reported medical history of a nose fracture in 1980, treated with surgery and a hospital stay, as reflected on his August 1995 special forces examination.  

b. If so, the examiner should state whether that disorder did not clearly and unmistakably increase in severity during the Veteran's military service.  If so, he or she should indicate whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression.  

c. If the disorder did not clearly and unmistakably preexist the Veteran's service, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current disorder manifested during the Veteran's period of active duty service or is otherwise causally or etiologically related thereto.

In rendering these opinions, the examiner should review all of the service treatment records.  The service treatment records associated with the file show a history of broken nose in 1980.  An August 1993 record shows treatment for a septal deviation and an April 1997 SCUBA examination indicated a broken nose, healed without complication or sequelae.  

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

A complete rationale must be provided for all opinions expressed and conclusions reached.

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




